 Case 3:19-cr-03856-CAB Document 51 Filed 09/09/20 PageID.99 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9                    (HONORABLE CATHY A. BENCIVENGO)
10
11   UNITED STATES OF AMERICA,                CASE NO.: 19CR3856-CAB
12                      Plaintiff,
                                              ORDER TO ADVANCE
13         v.                                 SENTENCING HEARING AND
                                              TERMINATE REQUEST FOR
14   Octavio Espinoza-De La Torre,            PRESENTENCE REPORT
15                      Defendant.
16
17         IT IS HEREBY ORDERED that the Joint Motion to Advance the
18   Sentencing Hearing and Waive PSR (Doc. 50) is granted. A presentence report is
19   no longer ordered to be prepared by United States Probation. The Sentence with
20   PSR set for October 23, 2020 is vacated and reset for Sentence without PSR for
21   September 16, 2020 at 10:00 a.m. The parties shall proceed with a criminal rap
22   sheet and file any documentation the Court is to consider forthwith.
23         IT IS SO ORDERED.
24
25   DATED: 9/9/2020                 _______________________________
                                     Honorable Cathy Ann Bencivengo
26                                   United States District Judge
27
28
